Per Curiam.
No misconduct can be imputed to the sheriff in making the sales. They appear to have been fairly conducted. But however the Court might wish to confirm fair sales, their decision must conform to the law on the subject. The Court conceive the Act of Assembly is conclusive, which, by declaring that a judgment, such as the one in the present case, should not affect and bind real estate, has rendered it a nullity in respect to lands. It is the same, therefore, as if the lands had been sold without any judgment. The practice has been since the Act to pursue its provisions, and the Court are unanimously of opinion that the sales ought to be set aside.